Citation Nr: 1745313	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-20 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of VA pension benefits in the amount of $22,142.20, to include whether the debt was validly created.  


REPRESENTATION

Veteran represented by:  Attorney Deanne Bonner Simpson


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1969 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota denying the Veteran's request for a waiver of overpayment of VA benefits. 
 
The Agency of Original Jurisdiction (AOJ) has developed the issue of entitlement to a waiver of the recovery of an overpayment of VA pension benefits in the amount of $22,142.20 as the sole issue on appeal.  However, in an October 2011 written statement the Veteran challenged the validity of the debt.  In short, he asserts that the debt is invalid because VA was notified he was incarcerated and continued to send the full amount of his benefits to his bank.  

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911 (c)(1); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  Accordingly, the issue of the validity of a debt is part and parcel of the overall claim seeking entitlement to waiver of overpayment of VA pension benefits.

Because the issue of the validity of the debt has been raised by the record in a October 2011 statement, but has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

Although the Veteran had initially requested a Board hearing with a Veterans Law Judge (VLJ), he withdrew his hearing request in November 2016.  Accordingly, his hearing request is considered withdrawn.  C.F.R. § 20.704 (e) (2016).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The claim of entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $22,142.20 is inextricably intertwined with the claim of whether such debt is valid and must be remanded so that it may be reconsidered after the referred validity of the debt claim is decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim of whether the debt in the amount of $22,142.20 for overpayment of VA pension benefits is valid.

2.  Thereafter, readjudicate the claim of entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $22,142.20.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

3.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.



The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim.  38 C.F.R. § 20.1100(b) (2016).
 



